02-11-277-CV







 







 











COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-11-00277-CV 
 
 



In re TOBY BOWEN


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and motion for
emergency stay and is of the opinion that relief should be denied. 
Accordingly, relator’s petition for writ of mandamus and motion for emergency stay
are denied.
PER CURIAM
 
PANEL: 
MEIER, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
August 4, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).